Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (U.S. Patent Application Pub. 2010/0085981 A1).
Regarding claim 1, Gupta et al. teaches in FIG. 1 a system comprising: a Fibre Channel (FC) networking device (e.g., switch 102); an initiator device (host 114); a target device coupled to the FC networking device via a first link (storage 116); and a Fibre Channel Forwarder (FCF) device (node device 112 which is shown as node 210 in FIG. 2) that is coupled to: the initiator device via a second link; the FC networking device via a third link that is mapped to the second link; and the FC networking device via a fourth link that is mapped to the second link (Gupta et al. teaches in FIG. 3 that a F_port is mapped to a master N_port which represents links of the master N_port and the associated slave N_ports; the master N_port and the slave N_ports form a trunked group), wherein the FCF device is configured to: receive, via the second link, first traffic 
Regarding claim 8, Gupta et al. teaches in FIG. 4 that when a link failed, traffic is carried by the other links in the link group.
Claim 15 is rejected based on the same reason as explained above in regard to claim 1.
Regarding claim 20, Gupta et al. teaches in FIG. 4 that when a link failed, traffic is carried by the other links in the link group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Pub. 2010/0085981 A1) in view of Anand et al. (U.S. Patent 9,588,920 B1).
Gupta et al. has been discussed above in regard to claims 1, 8, 15 and 20. The difference between Gupta et al. and the claimed invention is that Gupta et al. does not teach that the third link and the fourth link provide different data transmission speeds. Anand et al. teaches in FIG. 1B and col. 4, lines 50-57 that for a port trunk with multiple links, each link may operate at different rates. One of ordinary skill in the art would have been motivated to combine the teaching of Anand et al. with the system of Gupta et al. because this provides flexibility in combining ports to form a port trunk.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the links of a trunk group to have different rates, as taught by Anand et al., in the system of Gupta et al.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Pub. 2010/0085981 A1) in view of Krishnasamy (U.S. Patent Application Pub. 2018/0331977 A1).
Gupta et al. has been discussed above in regard to claims 1, 8, 15 and 20. The difference between Gupta et al. and the claimed invention is that Gupta et al. does not teach a memory that 
	Regarding claim 14, Gupta et al. teaches in FIG. 4 that when a link failed, traffic is carried by the other links in the link group.
Allowable Subject Matter
Claims 3-7, 10-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl8 June 2021




/SHI K LI/Primary Examiner, Art Unit 2637